Citation Nr: 1622346	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic lumbar strain and degenerative arthritis of the lumbar spine (a lumbar spine disability). 

2.  Entitlement to a rating in excess of 10 percent for sciatica of the right lower extremity.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to September 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a lumbar disability and sciatica of the right lower extremity, rated 10 percent, each, and from a September 2013 rating decision by the St. Louis, Missouri, RO, which denied service connection for depression and entitlement to a TDIU rating.  Subsequent rating decisions in February 2011 and July 2011 continued the 10 percent ratings assigned for the lumbar spine and right sciatica disabilities.  

Regarding service connection for depression and entitlement to a TDIU rating, the Veteran filed a timely April 2014 Notice of Disagreement (NOD) with the September 2013 rating decision.  While the RO included the claim for a TDIU rating in a June 2014 Statement of the Case (SOC), an SOC has not been issued on the matter of service connection for depression.  As is discussed in greater detail below, the claim for a TDIU rating is inextricably intertwined with the claim of service connection for depression.  

The Veteran in this case now apparently self-identifies as a female (and has requested to be so addressed, by chosen name).  The record does not show a formal request to VA for a name change.  This matter is referred to the AOJ for clarification and appropriate action.  

The issues of service connection for depression and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's service-connected lumbar spine disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown; incapacitating episodes of disc disease are not shown; the spine is not ankylosed; and neurological manifestations other than right sciatica are not shown.

2.  The Veteran's right lower extremity sciatica is not shown to at any time under consideration have been manifested by impairment reflective of more than mild incomplete paralysis.    


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2015).

2.  A rating in excess of 10 percent for right lower extremity sciatica is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in February 2010 and July 2013.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Regarding the claims decided on the merits below, the appeal is from the rating decision that granted service connection and assigned the initial ratings and effective date for the award.  Consequently, statutory notice had served its purpose, and its application was no longer necessary.  A SOC properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's pertinent treatment records and Social Security Administration (SSA) records have been secured.  VA examinations in this matter were conducted in March 2010 and March 2014.  The Board finds the examination reports adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown are to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015)

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 
5235 - 5243.  As the Veteran's lumbar spine disability includes disc pathology it may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on  Incapacitating Episodes of Disc Disease, whichever are more favorable.  Under the General Formula the following ratings apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for  unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  [Here, the Veteran's right lower extremity sciatica is separately rated.]  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply: A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the other regulations.  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On March 2010 VA examination, the Veteran complained of lumbar spine pain with radiation down the right buttock and posterior thigh.  The pain was rated as 5/10 and described like a knot in the lower right lumbar area.  The Veteran reported being incapacitated for about two weeks in the past 12 months.  The Veteran took tramadol, naproxen, and flexeril, with some relief.  The Veteran reported three to four flare-ups per month, with pain at such times rated 6-7/10 lasting for one day, and also reported decreased range of motion on flare-ups.  The examiner noted that the back disability did not affect the Veteran's occupation, but did cause problems putting on socks and shoes and with prolonged walking.  Objective range of motion was flexion to 90 degrees (with pain at 85 degrees), extension to 35 degrees (with pain at 15 degrees), lateral bending to 35 degrees right and left, right rotation to 30 degrees (with pain at 15 degrees), and left rotation to 30 degrees.  No additional limitation was noted on repetitive use.  There was tenderness on palpation.  The spine was not ankylosed.  Sensory, motor, muscle strength, and reflex examinations were all normal.  There was no Lesegue's sign, but pain was noted in the lumbar spine with straight leg raise at 45 degrees with the right leg and 60 degrees with the left leg.  X-rays confirmed rotoscoliosis with disc space narrowing, degenerative change, and partial sacralization of the transverse process of L5 on the left.  The diagnosis was chronic lumbar strain and degenerative arthritis of the lumbar spine with right sciatica.

A January 2010 emergency room (ER) record notes complaints of chronic low back pain.  The Veteran reported that the pain was aggravated three days ago while working out and doing some back exercises; there was no radiating pain.  Objective examination showed tenderness in both sacroiliac joints, a negative straight leg test, and no loss of motion.

A May 2010 Physical Residual Functional Capacity Assessment for Social Security Application purposes notes that the Veteran could occasionally lift 20 pounds, frequently lift 10 pounds, stand and/or walk for about six hours in an 8-hour workday, sit for about 6 hours in a normal 8-hour workday, and push or pull without limitation.  Rotoscoliosis of the lumbar spine was noted.  

An October 2010 ER record notes complaints of back pain for two days after mowing the yard and mopping the floor.  Flexion was noted as within normal limits, left lateral flexion was to "3" degrees, right lateral rotation was to 10 degrees, and bilateral rotation was within normal limits.  

A November 2010 ER record notes complaints of back pain after grocery shopping.  The pain was treated with a Toradol injection. 

A March 2011 ER record notes complaints of mid back pain.  The pain was treated with a Toradol injection.  

A June 2011 ER record notes complaints of back pain that radiates into the right buttock.  The pain was precipitated by digging up a tree.  Treatment with a Toradol shot reduced the pain.  

A June 2011 x-ray found no significant change from March 2010.  The impression was scoliosis, spondylosis and disc disease, greatest at L4-L5.

A September 2011 physical therapy record notes complaints of chronic low back pain and muscle spasms.  Objectively, range of motion was within functional limits.  Strength was 5/5 for the bilateral lower extremities and 4+/5 for the trunk.  

A December 2011 physical therapy consult record notes complaints of shoulder and thoracic pain following a fall from a ladder one and a half months prior.  Thoracic and cervical spine ranges of motion were within functional limits.  Strength was noted to be a 5/5.  The Veteran endorsed having intermittent numbness (but explained there was none this visit).  

A January 2012 clinical record notes complaints of low back pain flare-ups of two weeks duration.  Objective examination found flexion within normal limits, left lateral flexion to 10 degrees, right lateral flexion to 30 degrees, deep tendon reflexes at 2+ bilaterally, and intact sharp/dull discrimination.

An April 2012 clinical record notes full active range of motion of the lumbar spine.  

A May 2012 clinical record notes complaints of back pain which flares up following six hours of driving.  On examination, flexion was to 90 degrees, left lateral flexion was to 10 degrees, right lateral flexion was to 10 degrees, left lateral rotation was to 10 degrees, and right lateral rotation was to 20 degrees.  Deep tendon reflexes were 1+ bilaterally and sharp/dull discrimination was intact.

A June 2012 clinical record notes complaints of low back pain, neck pain, and right hand pain.  It was noted that the Veteran had carpal tunnel release surgery on the right hand five weeks prior to the visit.  Review of a May 2012 MRI found decreased signal intensity in L1-L2 with a bulging disk.  There was no spinal stenosis or neural foraminal stenosis.  Lumbar spine motion testing revealed forward flexion to 75 degrees and extension to 30 degrees.  Muscle strength in the arms and legs was +5/5, deep tendon reflexes were +2/4, and light touch sensation was intact.    

An August 2013 physical therapy consult record notes complaints of low back pain that occasionally radiates to the right buttock without leg pain, numbness, tingling, or weakness.  Objective measurements estimate flexion to 75 percent of normal motion, extension to 20 degrees, and bilateral side bends to 20 degrees.  The lumbar paraspinals were mildly tender to palpation and mildly hypertonic bilaterally at the lower lumbar spine.  The assessment was chronic mechanical low back pain with sacroiliac pain, greater on the right than the left.

On March 2014 VA examination, the Veteran reported back pain, rated 5/10, aggravated by physical activities such as bending, twisting, standing for more than 30 minutes, and poor sleep positioning.  The Veteran also reported occasional radiating pain across the right buttock in the past couple of years.  Objective range of motion testing showed flexion to 90 degrees (with pain at 70 degrees), extension to 30 degrees (with pain at 20 degrees), right lateral bending to 30 degrees (with pain at 10 degrees), left lateral bending to 30 degrees (with pain at 20 degrees), right rotation to 30 degrees (with no objective painful motion) and left rotation to 30 degrees (with no objective painful motion).  On repetitive use testing, there was no additional limitation in range of motion.  There was functional loss and/or impairment due to pain on movement.  Tenderness to palpation was noted in the L2-S1 spines and the right SI joints.  There were no muscle spasms or guarding of the thoracolumbar spine (including such as resulting in abnormal gait or abnormal spinal contour).  Muscle strength, reflex, and sensory examinations were normal, along with straight leg raising tests; gait was steady with good mechanics.  It was noted that the Veteran had moderate intermittent pain in the right lower extremity, but not constant pain, paresthesias/dyesthesias, or numbness.  The examiner explained that the examination was most consistent with radiculitis since there are no specific deficits found to support a diagnosis of radiculopathy.  There was no muscle atrophy or ankylosis of the spine.  It was noted that the Veteran does not have intervertebral disc syndrome (IVDS) or neurologic abnormalities such as bowel or bladder problems.  Review of March 2010 and May 2012 x-rays found arthritis.  [The examiner did not discuss June 2011 and May 2012 x-ray and MRI that showed disc disease.]  Regarding the effect of the back disability on occupation, the Veteran related that physical labor jobs are precluded due to difficulty and pain when bending, twisting, or standing for long periods.  The Veteran had worked for 15-plus years as a construction contractor and 25-plus years as a local and long-haul truck driver, and was studying to be a home-based computer work technologist.   

A May 2014 clinical record notes complaints of a "big muscle knot" in the right side of the lower back.  The Veteran denied any new injury; Toradol was prescribed.

Analysis

Lumbar Spine Disability

The Veteran's lumbar spine disability has been assigned a 10 percent rating.  The evidence of record does not show any period of time when symptoms were of (or approximated) such nature as to warrant a rating in excess of 10 percent.  Thoracolumbar forward flexion has consistently been greater than 60 degrees, and the combined ranges of motion have consistently exceeded 120 degrees.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205. There has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  There is no evidence that the spine is ankylosed.  The Veteran has endorsed having flare-ups which occur three to four times per month and last approximately one day.  See March 2010 VA examination report.  The Board notes complaints of increased pain during ER visits in January, October, and November 2010, as well as March and June 2011.  The pain was often precipitated by manual labor, such as mopping the floor, mowing the lawn, and digging up a tree.  Pain was treated with Toradol injections.  These flare-ups were too brief to constitute a distinct period of time when increased symptomatology warranting a "staged increase" was shown.  Regardless, clinical findings during such flare-ups in January 2012 and May 2012 do not reflect pathology/impairment warranting an increase to the next higher (20 percent) rating.  Furthermore, neurological manifestations other than right sciatica are not shown.

The Veteran has asked the RO to rate her lumbar disability based on incapacitating episodes since January 2010.  See July 2011 statement.  However, the record does not reflect that at any time under consideration bedrest was prescribed by a physician (as the criteria for rating based on incapacitating episodes require).  Accordingly, a rating based on incapacitating episodes is not warranted. 

As the criteria for the 10 percent rating currently assigned encompasses the greatest degree of severity of lumbar spine disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the first prong of the Thun analysis is not satisfied.  The lumbar spine disability is manifested by reports of pain and reduced range of motion.  Such manifestations and related impairment are fully contemplated by the regular schedular criteria.  The schedular criteria provide for higher ratings, but those criteria are not met.  There is nothing exceptional or unusual about the Veteran's lumbar spine disability.  Thun, 22 Vet. App. at 115.  The several ER room visits noted during the appeal period do not amount to frequent hospitalizations.  Notably, on at least one occasion, the visit was for an intercurrent injury.  Referral for extraschedular consideration is not warranted.   

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for a lumbar spine disability.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Lower Extremity Sciatica

The Veteran's right lower extremity sciatica has been assigned a 10 percent rating for mild incomplete paralysis.  Considering the evidence of record, the disability picture presented does not warrant a rating in excess of 10 percent.  VA examinations in March 2010 and March 2014 showed normal sensory, motor, muscle strength, and reflex examinations; muscle atrophy is not shown.  Clinical records throughout showed normal muscle strength, normal deep tendon reflexes, and intact sensation to light touch and sharp/dull discrimination.  The Veteran has described the radiating pain as occasional and intermittent.  See December 2011 clinical record, August 2013 clinical record, and March 2014 VA examination report.  On the most recent (March 2014) VA examination, the examiner found the disability was best characterized as radiculitis, not radiculopathy.  Accordingly, the Board finds that the right lower extremity sciatica does not have manifestations consistent with more than mild incomplete paralysis.  As the criteria for the 10 percent rating currently assigned encompasses the greatest degree of severity of right lower extremity sciatica shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  Again, the Board finds that the first prong of the Thun analysis is not satisfied and referral for extraschedular consideration is not warranted.  The right lower extremity sciatica is manifested by reports of intermittent or occasional pain and numbness in the right buttock.  Such manifestations and related impairment are fully contemplated by the regular schedular criteria.  Notably, schedular criteria provide for higher ratings, but those criteria are not met.  There is nothing exceptional or unusual about the Veteran's right lower extremity sciatica.  Thun, 22 Vet. App. at 115.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for right lower extremity sciatica.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, supra.  

ORDER

A rating in excess of 10 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for right lower extremity sciatica is denied.


REMAND

As was noted in the Introduction, the Veteran filed a timely April 2014 NOD initiating an appeal of the September 2013 denials of service connection for depression and a TDIU rating, and attached a mental disorders disability benefits questionnaire (DBQ) from a private psychologist and a medical journal article regarding low back pain and psychological distress.  As the AOJ has not issued a SOC addressing the claim of service connection for depression, a remand for corrective action is necessary.  See Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  On remand, the RO will also have the opportunity to review in the first instance the additional evidence received.  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Regarding the claim for a TDIU rating, while it was noted on VA examination that the Veteran could no longer work as a truck driver, a June 2015 clinical record notes that the Veteran is employed as a long-road trucker.  Regardless, the issue is inextricably intertwined with the claim being remanded, and appellate consideration must be deferred pending resolution of the remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Finally, the most recent VA treatment records in the record are from August 2015.  As all records of psychiatric treatment and treatment for the already service-connected disabilities may contain pertinent information, and because VA treatment records are constructively of record, they must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment she has received for psychiatric disability (including specifically depression), and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for psychiatric disabilities and for her already service-connected disabilities since August 2015.

2. The AOJ should ask the Veteran to complete a current VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact her previous employers for additional information regarding her employment.  

3. The AOJ should review the record and issue a SOC addressing the issue of service connection for depression, specifically considering the private mental disorders DBQ and medical journal article received in April 2014, as well as any relevant evidence obtained from the above development.  The Veteran and her attorney should be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, a timely substantive appeal must be filed following the issuance of the SOC.  If that occurs, the case should be returned to the Board. 

4. Thereafter, the AOJ should review the record, arrange for any further development indicated, and readjudicate the issue of entitlement to a TDIU rating.  If that benefit remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


